PER CURIAM:
On January 19, 1988, claimant Warren E. Fortney was travelling on State Route 21, Marshall County, in the vicinity of Moundsville. His 1983 Chevette struck ice, left the road, and went over an embankment. The vehicle was a total loss. Claimants seek $8,000.00 for personal injuries, work loss and loss of the vehicle. It was brought to the attention of the Court by counsel for respondent that the vehicle in question was titled in both the names of Warren E. Fortney and Mary Ann Fortney. For that reason the Court amended the style of the claim to include Mary Ann Fortney as a party claimant.
Claimant Warren E. Fortney stated that on the morning of this incident he was travelling to work from Proctor, West Virginia. He travels this road everyday. He had observed ice at this location previously. He estimated his speed to be no more than twenty miles per hour. His vehicle turned around in the road and went over an embankment on the right side. It is a two-lane road with neither berm nor shoulder. Claimants had liability insurance only, and were not reimbursed for the damage to the vehicle. The book value of the 1983 Chevette was $2,250.00. Claimant Warren Fortney missed three weeks of work and incurred hospital bills, but he did not submit the bills to the Court. The hospital bills were covered by insurance. He stated that he did not have an out-of-pocket loss.
Kenneth Davidson, respondent Maintenance Supervisor for District 6, which includes Marshall County, testified regarding State Route 21. He stated that it is a State and local service route, and therefore is one of respondent lowest priority routes "... as far as maintenance and funding go."
Roads in this State, in the winter months, frequently accumulate frost. An isolated patch of ice on a highway is generally insufficient to establish negligence on the part of respondent. Cole vs. Dept. of Highways, 14 Ct.Cl. 350 (1983); Welch vs. Dept of Highways, CC-88-96 (Opinion issued December 29, 1988). It is well established that the State neither insures nor guarantees the safety of travelers on its highways. Adkins vs. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). For these reasons, the Court is of the opinion to, and does, disallow this claim.
Claim disallowed.